AO 2458 (Rev. 05/1 5/20 18) Judgment in a Crimin al Petty Case (Modified)
                                                                                                                           FILED         ·- --                 .,.,,.,...... of !


                                                                                                                    i         JAN I 5 2019
                                     UNITED STATES DISTRICT CO RT i                                                 '-- - - ·- · - .. -~ --··- ·- ·-   ~ · • •• _
                                                                                                                                                                           ,
                                                                                                                                                                    _,___ __1

                                                 SOUTHERN DISTRICT OF CALIFORNIA                       l   , , 1 .~ - ~ . ',~     · "·
                                                                                                                                                                   1
                                                                                                                                         , • .• , " " : , ' · \ "., " '. • • , ,

                                                                                                                        ~'fA(,
                      United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                       v.                                      (For Offenses Commi tted On or After November I, 1987)



                         Jes us Pineda-Vargas                                   Case Number: 3:19-mj-20136-LL

                                                                               Melissa Bobrow
                                                                               Defendant 's Attorney


REGISTRATION NO. 82270298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                            ----------------------------~


 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s) :

Title & Section                    Nature of Offense                                                                      Count Number(s)
8:1325 (a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                            1



 D The defendant has been found not guilty on count(s)
                                                                            ~-------------------


 0 Count(s)                                                                     dismissed on the motion of the United States.
                   ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                 ONE HUNDRED TWENTY (120) DAYS

 IZI   Assessment: $1 0 WAIVED          IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant' s possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                    charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines , restitution, costs, and special assessments
imposed by this judgment are full y paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, January 14, 2019
                                                                             Date of Imposition of Sentence



                                                                             H~Lt~OCK
                                                                             UNITED STATES MAGISTRATE JUDGE

                                                                                                                                   3: 19-mj-20136-LL
